Exhibit 10.5


AMENDED AND RESTATED
SHAREHOLDERS’ VOTING RIGHTS PROXY AGREEMENT
by and among
SPEEDHAUL HOLDINGS, INC.
GOLD HORSE INTERNATINAL, INC.
GLOBAL RISE INTERNATIONAL LIMITED
INNER MONGOLIA JIN MA CONSTRUCTION COMPANY LIMITED ("IMJM CONSTRUCTION")
and
SHAREHOLDERS OF IMJM CONSTRUCTION
(English Translation)

This Amended and Restated Shareholders’ Voting Rights Proxy Agreement (the
“Agreement”) is entered into as of June 29, 2007 and is entered into in Hohhot,
China by and among Speedhaul Holdings, Inc. (OTCBB: SPEH) (“Speedhaul”), Gold
Horse International, Inc, a company incorporated under the laws of the State of
Nevada, the United States, located at Boca Corporate Plaza, 7900 Glades Road,
Suite 420, Boca Raton, Florida 33434, the United States of America, (“Gold
Horse”), Global Rise International Limited, a limited liability company
organized under the laws of the Cayman Islands and wholly-owned subsidiary of
Gold Horse (“Global Rise”) and Inner Mongolia Jin Ma Construction Company
Limited, a limited liability company organized under the laws of the PRC (“IMJM
Construction”), with a registered address at No 44, Tongdao Road, South, Hui
Ming District, Hohhot City, Inner Mongolia, China 010030, and shareholders
holding 100% outstanding shares of IMJM Construction (the “ IMJM Construction
Shareholders”). The parties to this Agreement are referred to collectively
herein as the “Parties.”
RECITALS
A.           Speedhaul is a public reporting corporation incorporated under the
laws of the State of New Jersey, the United States.
 

--------------------------------------------------------------------------------


 
B.           Gold Horse is a Nevada corporation and wholly-owned subsidiary of
Speedhaul, pursuant to a share exchange agreement under which the shareholders
of Gold Horse and their assignees acquired 97% of the issued and outstanding
shares of Speedhaul (the “Transaction”).
C.           Global Rise is a wholly owned subsidiary of Gold Horse.
D.           IMJM Construction is a company incorporated in Inner Mongolia,
China, and is engaged in construction business (the “Business”);
E.           The undersigned IMJM Construction Shareholders collectively own
over 100% of the equity interests of IMJM Construction.
F.           Gold Horse and the IMJM Construction Shareholders were previously
parties to a Shareholder Voting Rights Proxy Agreement dated August 31, 2006,
whereby the IMJM Construction Shareholders granted to the board of directors of
Gold Horse a proxy to vote all of the shares owned by the IMJM Construction
Shareholders.
G.           In connection with the Transaction, the parties wish to amend and
restate the August 31, 2006 Shareholder Voting Rights Proxy Agreement, which
shall be amended and restated in its entirety in the form of this Agreement.
NOW, THEREFORE, the Parties to this Agreement hereby agree as follows:
1.  
The IMJM Construction Shareholders hereby agrees to irrevocably grant and
entrust Global Rise, for the maximum period permitted by law, with all of their
voting rights as shareholders of the Jin Ma Construction. Global Rise shall
exercise such rights in accordance with and within the limitations of the laws
of the PRC and the Articles of Association of the Jin Ma Construction.

2.  
Global Rise may from time to time establish and amend rules to govern how Global
Rise shall exercise the powers granted to it by the IMJM Construction
Shareholders herein, including, but not limited to, the number or percentage of
directors of Global Rise which shall be required to authorize or take any action
and to sign documents evidencing the taking of such action, and Global Rise
shall only take action in accordance with such rules.

 
-2-

--------------------------------------------------------------------------------


 
 
1.  
All parties to this Agreement hereby acknowledge that, regardless of any change
in the equity interests of the Jin Ma Construction, the IMJM Construction
Shareholders shall appoint the person designated by Global Rise with the voting
rights held by Global Rise. The IMJM Construction Shareholders shall not
transfer their equity interests of the Jin Ma Construction to any individual or
company (other than Global Rise or the individuals or entities designated by
Global Rise). The IMJM Construction Shareholders acknowledges that they will
continue to perform this Agreement even if one or more than one of them no
longer hold equity interests of the Jin Ma Construction.

2.  
This Agreement has been duly executed by the parties hereto, and, in the case of
a party which is not a natural person, has been duly authorized by all necessary
corporate or other action by such party and executed and delivered by such
party’s duly authorized representatives, as of the date first set forth above
and shall be effective simultaneously.

3.  
The IMJM Construction Shareholders represent and warrant to Global Rise that
they own all of the shares of the Jin Ma Construction set forth below their
names on the signature page below, free and clear of all liens and encumbrances,
and the IMJM Construction Shareholders have not granted to anyone, other than
Global Rise, a power of attorney or proxy over any of such shares or in their
rights as shareholders of the Jin Ma Construction. The IMJM Construction
Shareholders further represent and warrant that the execution and delivery of
this Agreement by them will not violate any law, regulations, judicial or
administrative order, arbitration award, agreement, contract or covenant
applicable to the IMJM Construction Shareholders.

4.  
This Agreement may not be terminated without the unanimous consent of all
undersigned parties, except that Global Rise may, by giving thirty (30) days
prior written notice to the IMJM Construction Shareholders hereto, terminate
this Agreement upon the unanimous consent of the board of directors of
Speedhaul.

5.  
The IMJM Construction Shareholders represent and warrant to Global Rise that
they own all of the shares of the Jin Ma Construction set forth below their
names on the signature page below, free and clear of all liens and encumbrances,
and the IMJM Construction Shareholders have not granted to anyone, other than
Global Rise, a power of attorney or proxy over any of such shares or in their
rights as shareholders of the Jin Ma Construction. The IMJM Construction
Shareholders further represent and warrant that the execution and delivery of
this Agreement by them will not violate any law, regulations, judicial or
administrative order, arbitration award, agreement, contract or covenant
applicable to the IMJM Construction Shareholders.

6.  
This Agreement may not be terminated without the unanimous consent of all
undersigned parties, except that Global Rise may, by giving thirty (30) days
prior written notice to the IMJM Construction Shareholders hereto, terminate
this Agreement upon the unanimous consent of the board of directors of
Speedhaul.

 
-3-

--------------------------------------------------------------------------------


 
7.  
Any amendment and/or rescission shall be agreed by the parties in writing．

8.  
The execution, validity, construction and performance of this Agreement shall be
governed by the laws of PRC.

9.  
This Agreement is executed in four (4) copies in Chinese and English; Global
Rise and each of IMJM Construction Shareholders hold one and each original copy
shall have the same legal effect. This Agreement has both an English version and
a Chinese version. Both versions are equally authentic. Where a comparison of
the authentic texts of both versions of this Agreement discloses a difference in
meaning, the meaning which best reconciles the texts, having regard to the
object and purpose of this Agreement shall be adopted.

10.  
The parties agree that in case of disputes arising from this Agreement, they
shall settle their dispute through mediation, not in a lawsuit brought in court.
If the Parties cannot reach a settlement 45 days after the mediation, the
dispute shall be referred to and determined by arbitration in the China
International Economic and Trade Arbitration Commission (“CIETAC”) upon the
initiation of either Party in accordance with the prevailing arbitration rules
of CIETAC. The written decision of the arbitrator shall be binding and
conclusive on the Parties hereto and enforceable in any court of competent
jurisdiction.

 
 
[Signature Page Follows]


-4-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereof have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.
  
SPEEDHAUL:                                           Speedhaul Holdings, Inc.


          By: /s/ Andrew Norins__________________
         Andrew Norins, Chief Executive Officer


GOLD HORSE:                                         Gold Horse International,
Inc.


          By: /s/ Liankuan Yang__________________
        Liankuan Yang, Chief Executive Officer


GLOBAL RISE:                                        Global Rise International
Limited


          By: /s/ Liankuan Yang__________________
        Liankuan Yang, Chief Executive Officer
 
IMJM CONSTRUCTION:             Inner Mongolia Jin Ma Construction Company
Limited

           By: /s/ Liankuan Yang__________________
        Liankuan Yang, Chief Executive Officer




-5-

--------------------------------------------------------------------------------


 


SHAREHOLDERS OF IMJM CONSTRUCTION:
 
/s/ Yang Liankuan__________________
By: Yang Liankuan
(PRC ID Card No.: 150103570713017)
Shares of IMJM Construction owned by Yang Liankuan: 70%
 
/s/ Ma Runlan_____________________
By: Ma Runlan
(PRC ID Card No.: 150103600421102)
Shares of IMJM Construction owned by Ma Runlan: 15%.
 
/s/ Yang Yang______________________
By: Yang Yang
(PRC ID Card No.: 150103820724052)
Shares of IMJM Construction owned by Yang Yang: 15%



